Title: To Thomas Jefferson from Maria Cosway, [17 November 1786]
From: Cosway, Maria
To: Jefferson, Thomas



[17 Nov. 1786]

Cosa vuol dir questo silenzio? O aspettata la posta con tanta Ansietà, ed ecco che ogni volta arriva senza apportarmi alcuna lettera da Parigi, veramente sono inquieta, temo che sia indisposizione o che il braccio stà peggio, penso a Mille cose alla volta fuor che i miei amici si sieno già scordati di me; se medita di farmi un altro gran regalo di una lunga lettera, la supplicherò di mandarmele piu corte, ma piu spesse. Non o piu pazzienza di aspettare e mi rischio di prender la penna senza esser sicura se devo lagnarmi, se devo rimproverare, se devo implorar la pazienza, raccontar la mia mortificazione, e inquietudini di questo disapuntamento, forse una lettera e per istrada, intanto mi lagnerò perche tanto ritarda ad arrivare. [. . . .]ndo false, non senza [. . . .] non apportano che delle consequenze che spesso ci fanno dispiacere, si suol pensare con sodisfazione alle ecclenti qualita delle persone per le quali si à della stima, della nostra felicità in poterne gustare il valore, e provare il piacere che un anima sensibile sente nell’-Amicizia, e cos’è la vita, privata di questo sentimento? Ma quando ci allontaniamo, passata la pena della separazione, si vive in continua inquietudine, non si riceve lettere si immagina mille disgrazzie, se qualche accidente accade, non si può accorrere con soccorso o consolazione, ne riceverne informazioni.
Il tempo qui e molto cattivo, malinconico, tristo. Molti de miei Amici, sono in campagna, sicche passo il mio tempo con quei pochi che ci sono, in dipingere, suonare l’arpa, il cimbalo e cantare, in questo modo lei mi dirà non si può che esser contenti, l’approvo anch’io, ma non so c’e qualcosa di tanto pesante in quest’aria, che tutto quel che fo mi par […] dissipar la [noia ‥‥] ancora che per  [. . . .] che c’impone questo clima si starebbe [. . . .] Night Thoughts, avanti al fuoco, e quando l’immaginazione e ben riscaldata, si potrebbe andar a raffreddarsi in un fieume. Non credo che neppur gli Dei sarebbero testimonij di questa stravaganza, tanto l’aria e cupa dalla nebbia e fummo, che impedisce i celesti abitatori di penetrar i loro sguardi fino alle debolezze umane di quest’isola.
Avrà inteso parlare dell sussurro che a fatto in questi. giorni Lord G. Gordon. La Morte della Principessa Amelia, per novità non e tempo di mandargliene, ne empierò un altra lettera. Quando cominciai questa pensai di [non] dir che tre parole, ma insensibilmente sono arrivata fin qui senza neppur sapere cosa o detto, ma quando le donne cominciano a parlare e difficile il trattenerle, ancorche abbino l’avvertenza che dicono degli spropositi. O veduto piu volte Mr. & Mrs. Paradise ed o il piacere di parlar di lei spesso con loro. Sarà sempre un infinita sodisfazione il mentovar il nome d’una persona che stimo, e questa la prova la sua vera amica,

Maria Cosway


Ricevo in questo momento due lettere da Parigi, ma non da lei.

